                Case 3:17-cr-00139-SI Document 396 Filed 11/02/18 Page 1 of 2



 1 ALEX G. TSE (CABN 152348)
   United States Attorney
 2
   BARBARA J. VALLIERE (DCBN 439353)
 3 Chief, Criminal Division

 4 ROBERT DAVID REES (CABN 229441)
   ADAM A. REEVES (NYBN 2363877)
 5 Assistant United States Attorneys

 6           450 Golden Gate Avenue, Box 36055
             San Francisco, California 94102-3495
 7           Telephone: (415) 436-7210
             FAX: (415) 436-7234
 8           Email: robert.rees@usdoj.gov

 9 Attorneys for the United States of America
10                                   UNITED STATES DISTRICT COURT

11                                 NORTHERN DISTRICT OF CALIFORNIA

12                                        SAN FRANCISCO DIVISION

13   UNITED STATES OF AMERICA,                        ) Case No. 17-CR-00139 SI
                                                      )
14           Plaintiff,                               ) Related Case No. 14-CR-00139 SI
                                                      )
15      v.                                            )
                                                      ) UNITED STATES’ NOTICE OF APPEAL
16   SEAN CLARK CUTTING,                              )
     DAVID JOHN LONICH, and                           )
17   BRIAN SCOTT MELLAND,                             )
                                                      )
18           Defendants.                              )
                                                      )
19

20           Notice is hereby given that the United States of America appeals to the United States Court of
21 Appeals for the Ninth Circuit from the district court’s order on October 4, 2018, regarding restitution

22 (Doc. 342) and amended judgments entered on October 5, 2018 (Doc. 344, 345, 347). Defendants

23 individually filed their notices of appeal from the amended judgments, respectively, on October 9, 2018

24 (Doc. 350); on October 10, 2018 (Doc. 352); and on October 18, 2018 (Doc. 850, 851, 852 in 14-CR-

25 139).

26           According to the Court of Appeals docket, each of the defendants’ individual appeals are
27 consolidated in following numbers:

28           Sean Clark Cutting’s consolidated appeals: 18-10303, 18-10405, 18-10304, 18-10390.

     UNITED STATES’ NOTICE OF APPEAL
     17-CR-00139 SI                                  1
              Case 3:17-cr-00139-SI Document 396 Filed 11/02/18 Page 2 of 2



 1         David John Lonich’s consolidated appeals: 18-10301, 18-10407, 18-10299, 18-10408.

 2         Brian Scott Melland’s consolidated appeals: 18-10300, 18-10394, 18-10298, 18-10395.

 3

 4 DATED: November 2, 2018                           Respectfully submitted,

 5                                                   ALEX G. TSE
                                                     United States Attorney
 6
                                                     /s/ Robert Rees
 7                                                   ROBERT REES
                                                     Assistant United States Attorney
 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     UNITED STATES’ NOTICE OF APPEAL
     17-CR-00139 SI                              2
